DETAILED ACTION
Reasons for Allowance
Claims 1-7 and 10-16 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Orita discloses a person recognition device  for person re-identification in a monitoring region (Abstract: system for re-identifying customer), having a camera apparatus and an evaluation module (Fig.3 and ¶¶25, 36 ECU 13 and stereo camera 11), wherein the camera apparatus comprises a first camera unit and a second camera unit, wherein the first camera unit is configured to record a first monitoring image of a portion of the monitoring region, wherein the second camera unit is configured to record a second monitoring image of the portion of the monitoring region (Fig.3 and ¶¶25, 36 Stereo camera 11 including a pair of CCD cameras captures first and second portions of the monitoring region), 
wherein the camera apparatus is configured to feed the first monitoring image and the second monitoring image to the evaluation module (Fig.3 and ¶36 images are sent to ECU 13), 
wherein the evaluation module is configured to re-identify a person in the monitoring region based on the first monitoring image and the second monitoring image (Fig.3 and ¶36 ECU 13 determines if the customer detected in step 101 is found in the customer information database 5 based on the stereo images received).
Gu teaches the first camera unit recording in a visible range and an infrared range (Fig.1 and ¶49 camera 106 capturing visible and infrared light) and the second camera unit recording in the visible range, the second camera unit including a cut-off filter configured to filter out the infrared range in recording the second image (Fig.1 and ¶49 second cameras 102, 104, 108, or 110 including infrared filters 114 filtering out infrared range).
Masaki teaches a difference image of the portion of the monitoring region in the infrared range, the difference image being produced from the first monitoring image and the second monitoring image (Fig.12 and ¶¶133-36 executing visible light removing program by subtracting an image with visible light from an image with visible and infrared light to detect human body).
Nguyen teaches wherein the evaluation module is configured to re-identify the person based on textile features (¶26 clothing may be used to re-identify a person).
.However, the prior arts fail to teach weighted subtraction between first and second monitoring images wherein the weight subtraction includes transforming identical regions from an object space into identical regions in an image space. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486